 
Exhibit 10.1
 
AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT
 
This Amended and Restated Stockholders Agreement (the "Agreement"), is made as
of the 6th day of January, 2010, by and among Stephen A. Wynn ("SAW"), an
individual, Elaine P. Wynn (“EW”), an individual, and Aruze USA, Inc., a Nevada
corporation ("Aruze").
 
W I T N E S S E T H:
 
WHEREAS, SAW, Baron Asset Fund (“Baron”) and Aruze entered into that certain
Stockholders Agreement as of April 2002, which Stockholders Agreement was
amended by that certain Amendment to Stockholders Agreement dated as of November
8, 2006, Waiver and Consent dated as of July 31, 2009, and Waiver and Consent
dated as of August 13, 2009 (the “Existing Agreement”);
 
WHEREAS, SAW has agreed to transfer to EW, 11,076,709 (the “EW Shares”) shares
of common stock of Wynn Resorts, Limited (“Wynn”) as permitted by the Existing
Agreement;
 
WHEREAS, pursuant to the terms of the Existing Agreement, EW is to become a
party to the Existing Agreement in connection with her ownership of the EW
Shares; and
 
WHEREAS, the parties have agreed to further amend the terms of the Existing
Agreement and have agreed to amend and restate the terms and provisions of the
Existing Agreement as provided herein.
 
NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
below, the parties hereto agree as follows:
 
1.
Definitions.  For purposes of this Agreement:

 
 
(a)
"Affiliate" of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.

 
 
(b)
"Aruze Parent" means Universal Entertainment Corporation (formerly known as
Aruze Corp.), a Japanese public corporation, of which Kazuo Okada is Chairman of
the Board and, together with his family members, a 67.5% shareholder.

 
 
(c)
"Bankruptcy" means, and a Stockholder shall be referred to as a "Bankrupt
Stockholder" upon, (a) the entry of a decree or order for relief against such
Stockholder, by a court of competent jurisdiction in any voluntary or
involuntary case brought against the Stockholder under any bankruptcy,
insolvency or similar law (collectively, "Debtor Relief Laws") generally
affecting the right of creditors and relief of debtors now or hereafter in
effect; (b) the appointment of a receiver, liquidator, assignee, custodian,

 

--------------------------------------------------------------------------------


 
 
 
trustee, sequestrator or other similar agent under applicable Debtor Relief Laws
for such Stockholder or for any substantial part of such Stockholder's assets or
property; (c) the ordering of the winding up or liquidation of such
Stockholder's affairs; (d) the filing of a voluntary petition in bankruptcy by
such Stockholder or the filing of an involuntary petition against such
Stockholder, which petition is not dismissed within a period of 180 days; (e)
the consent by such Stockholder to the entry of an order for relief in a
voluntary or involuntary case under any Debtor Relief Laws or to the appointment
of, or the taking of any possession by, a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar agent under any applicable
Debtor Relief Laws for such Stockholder or for any substantial part of such
Stockholder's assets or property; or (f) the making by such Stockholder of any
general assignment for the benefit of such Stockholder's creditors.

 
 
(d)
"Beneficially Own" or "Beneficial Ownership" with respect to any securities
shall mean having "beneficial ownership" of such securities (as determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) including pursuant to any agreement, arrangement or
understanding, whether or not in writing.  Without duplicative counting of the
same securities by the same holder, securities Beneficially Owned by a Person
shall include securities Beneficially Owned by all other Persons who together
with such Person would constitute a "group" within the meaning of Section
13(d)(3) of the Exchange Act.

 
 
(e)
"Designated Stockholders" means SAW, EW, Aruze, any additional Persons made a
party to this Agreement and Permitted Transferees of any such Person and their
Permitted Transferees.

 
 
(f)
"Fair Market Value" means, with respect to each Share of any class or series for
any day, (i) the closing price on the principal national securities exchange on
which such Shares are listed or admitted for trading, in either case as reported
by Bloomberg Financial Markets ("Bloomberg") or The Wall Street Journal if
Bloomberg is no longer reporting such information, or a similar service if
Bloomberg and The Wall Street Journal are no longer reporting such information
or (ii) if such Shares are not listed or admitted for trading on any national
securities exchange, the last reported sale price or, in case no such sale takes
place on such day, the average of the highest reported bid and the lowest
reported asked quotation for such class or series of Shares, in either case as
reported by Bloomberg or The Wall Street Journal if Bloomberg is no longer
reporting such information, or a similar service if Bloomberg and The Wall
Street Journal are no longer reporting such information.

 
 
(g)
"Gaming Authority" means those federal, state and local governmental, regulatory
and administrative authorities, agencies, boards and officials responsible for
or involved in the regulation of gaming or gaming activities in any jurisdiction
and, within the State of Nevada, specifically, the Nevada

 
- 2 -

--------------------------------------------------------------------------------


 
 
 
Gaming Commission, the Nevada State Gaming Control Board, and the Clark County
Liquor and Gaming Licensing Board.

 
 
(h)
"Gaming Laws" means those laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within any jurisdiction
and, within the State of Nevada, specifically, the Nevada Gaming Control Act, as
codified in NRS Chapter 463, as amended from time to time, and the regulations
of the Nevada Gaming Commission promulgated thereunder, as amended from time to
time, and the Clark County Code, as amended from time to time.

 
 
(i)
"Gaming Licenses" means all licenses, permits, approvals, authorizations,
registrations, findings of suitability, franchises and entitlements issued by
any Gaming Authority necessary for or relating to the conduct of activities
under the Gaming Laws.

 
 
(j)
"Gaming Problem" means any circumstances that are deemed likely, in the sole and
absolute discretion of SAW, based on verifiable information or information
received from any Gaming Authority or otherwise, to preclude or materially
delay, impede or impair the ability of Wynn or any subsidiary of Wynn to obtain
or retain any Gaming Licenses, or to result in any disciplinary action,
including without limitation the imposition of materially burdensome terms and
conditions on any such Gaming License.

 
 
(k)
"Independent Qualified Appraiser" means an independent outside qualified
appraiser appointed by Wynn to determine the fair market value of certain Shares
or Wynn itself, in all cases considering Wynn as a going concern.  Any
determination by an Independent Qualified Appraiser as to fair market value
shall be binding upon all parties.

 
 
(l)
“Non-Compete Termination Date” means the date upon which SAW and EW have sold
substantially all of their respective Shares.

 
 
(m)
"NRS" means the Nevada Revised Statutes, as amended from time to time.

 
 
(n)
"Percentage Interest" means, with respect to a specified Stockholder, the
percentage computed by dividing the number of Shares held by such Stockholder by
the Total Shares.

 
 
(o)
"Permitted Transferee" means (a) Kazuo Okada; (b) an immediate family member of
Kazuo Okada, EW or SAW; (c) a revocable, inter vivos trust of which Kazuo Okada,
EW or SAW, or a family member of Kazuo Okada, EW or SAW is a beneficiary;
(d) another Stockholder or an entity wholly owned by such Stockholder; or (e) if
the Transfer is being made by Aruze, then in addition to the Permitted Transfers
described in (a) through (d), any wholly-owned subsidiary of Aruze Parent where
the Transfer has the effect of substituting a foreign corporation for Aruze with
respect to all of Aruze’s Shares.

 
- 3 -

--------------------------------------------------------------------------------


 
 
(p)
"Person" means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
other entity.

 
 
(q)
"Prohibited Transferee" means (a) any owner, operator, or manager of, or Person
primarily engaged in the business of owning or operating, a hotel, casino, or an
internet or interactive gaming site, (b) any "non-profit" or "not-for-profit"
corporation, association, trust, fund, foundation or other similar entity
organized and operated exclusively for charitable purposes that qualifies as a
tax-exempt entity under federal and state tax law or corresponding foreign law,
(c) any federal, state, local or foreign governmental agency, instrumentality or
similar entity, (d) any Person that has been convicted of a felony, (e) any
Person regularly engaged in or affiliated with the production or distribution of
alcoholic beverages, or (f) any Unsuitable Person.

 
 
(r)
"Shares" means the shares of common stock of Wynn.

 
 
(s)
"Specified Affiliate" means with respect to a specified Person, any other Person
who or which is (a) directly or indirectly controlling, controlled by or under
common control with the specified Person, or (b) any member, stockholder,
director, officer, manager, or comparable principal of, or relative or spouse
of, the specified Person.  For purposes of this definition, "control",
"controlling", "controlled" mean the right to exercise, directly or indirectly,
more than fifty percent of the voting power of the stockholders, members or
owners and, with respect to any individual, partnership, trust or other entity
or association, the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of the controlled entity.

 
 
(t)
"Stockholder" means any one of SAW, EW, Aruze, or any Permitted Transferee of
any Shares and any additional Persons made a party to this
Agreement.  “Stockholders” means all of the foregoing, collectively.

 
 
(u)
"Stockholder's Shares" means all Shares held of record or Beneficially Owned by
such Stockholder, whenever acquired.

 
 
(v)
"Termination Date" means the earlier of the date of SAW’s death or the date upon
which SAW sells substantially all of his Shares in Wynn.

 
 
(w)
"Total Shares" means the total number of Shares held by the Stockholders,
whenever acquired.

 
 
(x)
"Transfer" means any transfer, sale, conveyance, distribution, hypothecation,
pledge, encumbrance, assignment, exchange or other disposition, either voluntary
or involuntary, or by reason of death, or change in ownership by reason of
merger or other transformation in the identity or form of business organization
of the owner, regardless of whether such change or

 
- 4 -

--------------------------------------------------------------------------------


 
 
 
transformation is characterized by state law as not changing the identity of the
owner.

 
 
(y)
"Unsuitable Person" means any Person (i) who is denied a Gaming License by any
Gaming Authority, (ii) who is disqualified from eligibility for a Gaming
License, (iii) who is determined to be unsuitable to own or control Shares or to
be connected or affiliated with a Person engaged in gaming activities in any
jurisdiction by a Gaming Authority, (iv) who has withdrawn an application to be
found suitable by any Gaming Authority, or (v) whose continued involvement in
the business of Wynn as a stockholder, manager, officer, employee or otherwise
has caused or may cause a Gaming Problem.

 
 
(z)
"Voting Stock" means capital stock of Wynn of any class or classes, the holders
of which are entitled to vote on any matter required or permitted to be voted
upon (either in writing or by resolution) by the stockholders of Wynn.

 
2.
Covenants of Designated Stockholders.  Each Designated Stockholder hereby
covenants to each other Designated Stockholder as follows.

 
 
(a)
Voting Agreement.  On any and all matters relating to the election of directors
of Wynn (including the filling of any vacancies), the Designated Stockholders
each agree to vote all Shares held by them and subject to the terms of this
Agreement (or the holders thereof shall consent pursuant to an action by written
consent of the holders of capital stock of Wynn) in a manner so as to elect to
Wynn’s Board of Directors each of the nominees contained on each and every slate
of directors endorsed by SAW.

 
 
 
SAW agrees to include EW as one of his endorsed nominees so long as she is not
“unable to serve” or “unfit to serve.”  As used herein, “unable to serve” shall
mean medically incapacitated so as to be unable to serve as a director, and
“unfit to serve” shall mean a violation of rules and laws so as to prohibit one
from serving as a director of a public company engaged in the gaming
business.  In the event of a disagreement between SAW and EW regarding these
matters, determination of either of the preceding conditions shall be made and
confirmed by an independent third party to be jointly selected by SAW and EW.

 
 
 
SAW also agrees to endorse a slate of directors that includes nominees approved
by Aruze and to vote SAW’s and EW’s Shares in favor of such directors so long as
such slate results in a majority of all directors at all times being director
candidates endorsed by SAW.

 
 
(b)
Restrictions on Sale or Transfer. Other than as expressly set forth in Section
11 and the last sentence of this Section 2(b), none of EW, SAW or Aruze (nor any
of their respective Permitted Transferees) shall Transfer, or permit any of
their respective Affiliates to Transfer, any Shares Beneficially Owned by such
Person without the prior written consent of each of the others.

 
- 5 -

--------------------------------------------------------------------------------


 
 
 
Notwithstanding anything to the contrary set forth in this Agreement, SAW and
Aruze confirm that on August 13, 2009, each agreed that the other could sell up
to two million Shares (the “Released Shares”).  As of the date hereof, SAW has
sold two million shares under this waiver.  Accordingly, Aruze shall have the
right to sell up to two million Shares free and clear of the requirements of
this Agreement.

 
 
(c)
Restriction on Proxies and Non-Interference.  From and after the date of this
Agreement and ending as of the Termination Date, the Designated Stockholders
shall not, and shall cause each of their Affiliates who Beneficially Own any of
the Designated Stockholder's Shares not to, directly or indirectly without the
consent of the other Designated Stockholder:  (A) grant any proxies or powers of
attorney, deposit such Designated Stockholder's Shares into a voting trust or
enter into a voting agreement with respect to any of such Designated
Stockholder's Shares, (B) enter into any agreement or arrangement providing for
any of the actions described in clause (A) above, or (C) take any action that
could reasonably be expected to have the effect of preventing or disabling such
Designated Stockholder from performing such Designated Stockholder's obligations
under this Agreement.

 
3.
Representations and Warranties of the Stockholders.  Each Stockholder hereby
represents and warrants and covenants to each other Stockholder as follows:

 
 
(a)
Ownership.  The Stockholder shall be the record and Beneficial Owner of all of
the Shares.  The Stockholder shall have the sole power of disposition, sole
power of conversion, sole power to demand appraisal rights and sole power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of the Shares, with no material limitations, qualifications or
restrictions on such rights, subject to applicable securities laws and the terms
of this Agreement.

 
 
(b)
No Encumbrances.  All of the Stockholder’s Shares will be held by such
Stockholder, or by a nominee or custodian for the benefit of such Stockholder,
free and clear of all liens, claims, security interests, proxies, voting trusts
or agreements, understandings or arrangements or any other encumbrances
whatsoever, except for any liens, claims, understandings or arrangements that do
not limit or impair the Stockholder’s ability to perform its obligations under
this Agreement.

 
 
(c)
Execution, Delivery and Performance by the Stockholder.  The execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of
Aruze, as applicable, and Aruze has taken all other actions required by law, its
Articles of Incorporation and its Bylaws or other organizational documents, as
applicable, to consummate the transactions contemplated by this Agreement.  This
Agreement constitutes the valid and binding obligations of the Stockholder and
is enforceable in accordance with its terms, except as enforceability may be
subject to bankruptcy, insolvency,

 
- 6 -

--------------------------------------------------------------------------------


 
 
 
reorganization, moratorium or other similar laws relating to or affecting
creditors' rights generally.

 
 
(d)
No Conflicts.  No filing with, and no permit, authorization, consent or approval
of, any state or federal public body or authority is necessary for the execution
of this Agreement by the Stockholder and the consummation by the Stockholder of
the transactions contemplated hereby, except where the failure to obtain such
consent, permit, authorization, approval or filing would not interfere with the
Stockholder's ability to perform its obligations hereunder, and none of the
execution and delivery of this Agreement by the Stockholder, the consummation by
the Stockholder of the transactions contemplated hereby or compliance by the
Stockholder with any of the provisions hereof shall violate any order, writ,
injunction, decree, judgment, statute, rule or regulation applicable to the
Stockholder or any of its properties or assets, in each such case except to the
extent that any conflict, breach, default or violation would not interfere with
the ability of the Stockholder to perform the obligations hereunder.

 
 
(e)
Preemptive Rights.  If a Stockholder purchases Shares from Wynn (the “Purchasing
Stockholder”) in a private placement (the “Purchase”) and another Stockholder
who is not a Permitted Transferee of the Purchasing Stockholder is not extended
the same offer by Wynn on the same terms and conditions, the Purchasing
Stockholder shall allow such other Stockholder to purchase the number of Shares
in the Purchasing Stockholder’s allotment of Shares from Wynn that is necessary
to maintain their Shares in the same proportion to each other as that which
existed prior to the Purchase.

 
4.
Transferee Bound by Agreement.  Notwithstanding anything to the contrary in this
Agreement, Shares may not be transferred or sold by the Designated Stockholder
unless the transferee (including a Permitted Transferee) both executes and
agrees to be bound by both this Agreement and the Proxy, including, without
limitation, in a sale or transfer made pursuant to Rule 144 under the Securities
Act (“Rule 144”); provided, however, that this Section 4 shall not apply to any
sale or transfer and all other sales and transfers made by such Stockholder
pursuant to Rule 144 during the term of this Agreement which do not exceed, in
the aggregate, ten percent of the Shares held by such Stockholder, but the
provisions of Section 2(b) shall continue to apply.

 
5.
Stop Transfer.  From and after the date of this Agreement and ending as of the
Termination Date, each Stockholder acknowledges that SAW may instruct Wynn to
not register the transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any of such Stockholder's Shares that are
transferred in violation of this Agreement.

 
6.
Aruze Non-Compete.  Aruze covenants to EW and SAW that until the Non-Compete
Termination Date and so long as Aruze is a stockholder of Wynn (or of a
successor entity to Wynn), Aruze, Aruze Parent, and Kazuo Okada agree that
(other than through Wynn) Aruze, Aruze Parent, and Kazuo Okada shall not without
SAW’s

 
- 7 -

--------------------------------------------------------------------------------


 
 
 
consent, directly or indirectly, engage in the development of or own, operate,
lease, manage, control or invest in, act as consultant or advisor to or
otherwise assist any Person that engages in (a) casino operations in Clark
County, Nevada, or Macau or (b) Internet gaming anywhere in the world; provided,
however, that either Aruze Parent or Kazuo Okada may operate a business offering
Internet gaming if the forms of gaming offered by such business are restricted
to games derived from pachinko or pachi-slot machines or other games not
authorized for manufacture or distribution in the State of Nevada or Macau and
any of Aruze, Aruze Parent, Kazuo Okada or an entity which is at least 80% owned
by Kazuo Okada or Aruze Parent (“Okada Entity”) may license content from any
gaming device manufactured by Aruze, Aruze Parent or Okada Entity to a business
offering Internet gaming.  Nothing herein shall preclude Aruze, Aruze Parent, an
Okada Entity and/or Kazuo Okada from engaging in the sale of gaming devices in
the aforementioned jurisdictions.

 
7.  
Stockholders' Option to Purchase Bankrupt Stockholder's Shares.

 
 
(a)
Upon the institution of a Bankruptcy by or against a Stockholder (a "Bankrupt
Stockholder"), the Stockholders, not including the Bankrupt Stockholder, shall
have the option (the "Purchase Option") to purchase the Bankrupt Stockholder's
Shares in Wynn for a price agreed upon by the Stockholders, not including the
Bankrupt Stockholder, on the one hand, and the Bankrupt Stockholder, on the
other hand, or if no price can be agreed upon, the Fair Market Value of such
Shares at the time of such Bankruptcy.  If information is not available to
determine the Fair Market Value of such Shares at the time of such Bankruptcy,
the price shall be the fair market value as determined by an Independent
Qualified Appraiser.  The Stockholders wishing to purchase all or a part of the
Shares of the Bankrupt Stockholder (the "Purchasing Stockholders") shall pay the
agreed price, the Fair Market Value or the fair market value as determined by an
Independent Qualified Appraiser, as applicable, of such Shares to the Bankrupt
Stockholder, in cash or its equivalent, by one hundred and twenty (120) days
after the date the Bankruptcy petition is filed by or against the Bankrupt
Stockholder.  Each Purchasing Stockholder must notify the other Stockholders of
such Purchasing Stockholder's desire to purchase all or a portion of the
Bankrupt Stockholder's Shares in writing by twenty (20) days after the date the
Bankruptcy petition is filed by or against the Bankrupt Stockholder.  Unless
they agree otherwise, if there is more than one Purchasing Stockholder, each
Purchasing Stockholder may purchase the proportion of the Bankrupt Stockholder's
Shares that such Purchasing Stockholder's Percentage Interest bears to the
aggregate Percentage Interests of all Purchasing Stockholders.  If neither any
remaining Stockholder wishes to purchase the Bankrupt Stockholder's Shares, or
the Purchasing Stockholders do not purchase the Bankrupt Stockholder's Shares
within the earlier of the time periods set forth above, then all rights to
purchase the Bankrupt Stockholder's Shares pursuant to this Section shall
terminate.

 
- 8 -

--------------------------------------------------------------------------------


 
 
(b)
Any Stockholder that exercises its right under this Section 7 to purchase the
Bankrupt Stockholder's Shares may, in its sole and absolute discretion, assign
such rights to Wynn.

 
8. 
Restrictions on Transfer of Ownership Interests in Stockholders.

          
 
(a)
Except for a Transfer to a Permitted Transferee, any Transfer or issuance of an
ownership interest in Aruze or in any entity that directly or indirectly owns a
majority ownership interest in a Stockholder an "Upstream Ownership Interest")
shall be prohibited unless in compliance with the procedures and requirements
set forth in this Section 8.

 
 
(b)
The Shares that would be indirectly transferred by the transfer of the Upstream
Ownership Interest shall be referred to as the "Indirect Transfer Shares".  If
any holder of an Upstream Ownership Interest (an "Upstream Transferor") intends
to Transfer all or any part of its Upstream Ownership Interest pursuant to a
bona fide offer received from any Person (the "Upstream Offeror"), prior to
accepting such offer the Upstream Transferor shall provide written notice to
each Stockholder, other than the Stockholder holding the Indirect Transfer
Shares, which notice shall set forth the terms and conditions of the offer so
received, including the purchase price and the identity of the Upstream
Offeror.  If the Upstream Transferor does not provide such notice, the
Stockholder holding the Indirect Transfer Shares shall provide such notice to
each other Stockholder promptly upon learning that such transaction will occur
or has occurred.  Within 15 days following receipt of such notice by the
Stockholders other than the Stockholder holding the Indirect Transfer Shares, or
if later, within 30 days of such other Stockholders learning that the Transfer
of the Upstream Ownership Interest has occurred, such other Stockholders (i) if
information is available to determine the Fair Market Value of such Indirect
Transfer Shares, may elect to purchase the percentage of the Indirect Transfer
Shares available for purchase equal to such holder's Percentage Interest
(determined for this purpose by excluding the Indirect Transfer Shares) at the
Fair Market Value of such Shares, or (ii) if information is not available to
determine the Fair Market Value of such Indirect Transfer Shares, may, by notice
to the Stockholder holding the Indirect Transfer Shares, elect to obtain an
appraisal by an Independent Qualified Appraiser of the fair market value of the
Indirect Transfer Shares.  Within 15 days following receipt by the Stockholders
other than the Stockholder holding the Indirect Transfer Shares of the results
of the appraisal, each such other Stockholder may elect to purchase the
percentage of the Indirect Transfer Shares available for purchase equal to such
holder's Percentage Interest (determined for this purpose by excluding the
Indirect Transfer Shares) at the appraisal price of such Shares.  To the extent
a Stockholder shall determine not to purchase all the Indirect Transfer Shares
available to that Stockholder, the other Stockholders exercising the right to
purchase the Indirect Transfer Shares may purchase additional Indirect Transfer
Shares on a pro rata basis in proportion to their Percentage Interests (and the
foregoing procedure shall be repeated in respect of any Indirect

 
- 9 -

--------------------------------------------------------------------------------


 
 
 
Transfer Shares not purchased until such other Stockholders have had an
opportunity to purchase any remaining Indirect Transfer Shares).

 
 
 
Notwithstanding anything to the contrary in this Section 8, any Transfer or
issuance of shares in Aruze Parent shall not constitute an Upstream Transfer if
immediately following such Transfer or issuance Kazuo Okada has the right to
directly or indirectly exercise more than fifty percent of the voting power of
the shareholders of Aruze Parent.

 
 
(c)
The closing of a purchase of Indirect Transfer Shares by a Stockholder under
this Section 8 shall occur within 10 days following the expiration of the last
period during which a Stockholder might elect to purchase any of the Indirect
Transfer Shares, or at such later date when all approvals required by the Gaming
Laws are obtained (such approvals to be obtained as soon as is reasonably
practicable).

 
 
(d)
Any Stockholder that exercises its right under this Section 8 to purchase the
Indirect Transfer Shares may, in its sole and absolute discretion, assign such
rights to Wynn.

 
9.  
Right of First Refusal.

         
 
(a)
Any Stockholder (a "Transferor") who wishes to Transfer any or all of its Shares
(the "Offered Shares") to any Person other than a Permitted Transferee and who
receives a bona fide offer from any Person (the "Offeror") who is not a
Prohibited Transferee for the purchase of all or any portion of such
Stockholder's Shares shall, prior to accepting such offer, provide written
notice (the "Notice of Offer") thereof to each other Stockholder holding Shares,
which notice shall set forth the terms and conditions of the offer so received,
including the purchase price and the identity of the Offeror.  Following the
delivery to the other Stockholders of the Notice of Offer, each other
Stockholder may elect to purchase that percentage of the Offered Shares which is
equal to the Total Shares (excluding the Offered Shares) owned by each such
Stockholder divided by the Total Shares (excluding the Offered Shares) owned by
all such Stockholders ("Applicable Percentage") during a fifteen-day refusal
period (the "Refusal Period") on the terms set forth in the Notice of Offer.  To
the extent any Stockholder shall determine not to purchase its Applicable
Percentage prior to the expiration of the Refusal Period, the accepting
Stockholders (the "Accepting Purchasers") may purchase such Shares on a pro rata
basis in proportion to the number of Shares owned by each of them (and the
foregoing procedure shall be repeated in respect of any Shares not purchased
until all Accepting Purchasers have had an opportunity to purchase any remaining
Shares).

 
 
(b)
Subject to the requirements of Section 4, including but not limited to the
requirement that a transferee execute this Agreement and a Proxy, if all or any
of the Offered Shares shall remain unsold after completion of the

 
- 10 -

--------------------------------------------------------------------------------


 
 
 
procedures set forth in Section 9(a), the Transferor may sell such remaining
Offered Shares to the Offeror within six months of the completion of such
procedures on terms no more favorable than those set forth in the Notice of
Offer; provided that the Offeror is not a Prohibited Transferee.  To the extent
any of the Offered Shares are not sold in accordance with the foregoing, the
Stockholders shall continue to have a right of first refusal under this Section
9 with respect to any Transfers to any Person which are subsequently proposed by
such Transferor.

 
 
(c)
The closing of a purchase by a Stockholder under this Section 9 shall occur
within ten days after the end of the Refusal Period or at such later date when
all approvals required by the Gaming Laws are obtained (such approvals to be
obtained as soon as is reasonably practicable).  At such closing the Transferor
and the relevant Accepting Purchaser (and any or all other Stockholders as may
be required) shall execute an assignment and assumption agreement and any other
instruments and documents as may be reasonably required by such Stockholder to
effectuate the transfer of such Shares free and clear of any liens, claims or
encumbrances, other than as specifically permitted hereunder.  Any Transfer to
any Person that does not comply with the provisions of this Section 9, other
than a Transfer expressly provided for in the other provisions of this
Agreement, shall be null and void of no effect whatsoever.

 
 
(d)
Any Stockholder may, in its sole and absolute discretion, assign its right of
first refusal under this Section 9 to purchase the Offered Shares to Wynn with
respect to any incident in which its right of first refusal is triggered under
this Section 9.

 
 
(e)
Except for Shares transferred pursuant to Sections 2(b), 4, 7, 8, 10 and 11, no
Shares may be Transferred until the provisions of this Section 9 have been
complied with.

 
10.  
Tag-Along Rights.

 
 
If any party is the Transferor required to provide the Notice of Offer under
Section 9(a), then each of the other two non-selling parties to this Agreement
shall each have a right (in addition to its rights under Section 9) to
participate in such Transfer pursuant to the provisions of this Section
10.  During the fifteen-day Refusal Period described in Section 9(a), each of
non-selling parties may, by written notice to the Transferor, elect to
participate in such Transfer and to sell that percentage of the Total Shares
owned by each non-selling party as the case may be, which is equal to the Total
Shares that will be sold by the Transferor in such Transfer divided by the Total
Shares owned by the Transferor.  The terms and conditions of such Transfer
(including the purchase price per Share sold in such Transfer, the identity of
the buyer(s), and the consequences resulting from the other Stockholder’s
exercise of any rights of first refusal) shall be no less favorable to the non
selling parties than to the Transferor; provided, however, that in the event
that SAW or Aruze is the Transferor, he or Aruze may enter into service,
noncompetition, or similar

         
- 11 -

--------------------------------------------------------------------------------


 
 
agreements with the buyer and receive appropriate consideration thereunder in
which other Stockholders do not share.

 
11.
Release of Shares.  Each of SAW and Aruze agree that commencing on January 6,
2010, and continuing on each January 6 for a total of ten events, a number of
Shares owned by EW equal to $10,000,000 divided by the closing price of Wynn
shares on January 5, 2010 (or if January 5 is not a trading day, the trading day
immediately preceding January 5) shall be released from the restrictions set
forth in this Agreement (once released, the “EW Released Shares”).  If EW
desires to sell any EW Released Shares, she shall provide written notice of such
desire to SAW and, for a period of 48 hours from SAW’s receipt of such notice,
SAW shall have the right to purchase any or all of such Shares for a price equal
to the closing price of the Shares on the trading day immediately preceding the
date of notice.  SAW shall notify EW of his election to purchase or not within
48 hours from the date of receipt of the original notice.  If SAW elects to
purchase hereunder, the purchase price shall be payable in cash no later than 3
business days after the date of election.  Notices to SAW under this Section 11
shall be transmitted by fax and email to SAW at his last known business address
and residence address (currently c/o cindy.mitchum@wynnresorts.com and
702.770.1111), with copies to the General Counsel of Wynn (currently Kim Sinatra
(kim.sinatra@wynnresorts.com and 702.770.1349)) and to James J. Jimmerson, Esq.,
Jimmerson Hansen, P.C., 415 S. Sixth Street, Suite 100, Las Vegas, NV 89101
(jjj@jimmersonhansen.com and 702.387.1167) and notices to EW under this Section
11 shall be transmitted by fax and email to EW at her last known business
address and residence address (currently c/o Elaine.Wynn@wynnresorts.com, and
702.770.1103), with copies to Donald Schiller, Esq., Schiller, DuCanto & Fleck,
LLP, 200 North LaSalle Street, 30th Floor, Chicago, IL 60601
(dschiller@sdflaw.com, and 312.641.6361) and Gary R. Silverman, Esq., Silverman,
DeCaria & Kattelman, Chtd., 140 Plumas Street, Suite 200, Reno, NV 89519
(silverman@silverman-decaria.com and 775.322.3649).  If SAW does not elect to
purchase hereunder, the EW Released Shares will thereafter be held by EW free
and clear of any further restrictions on sale under this Agreement.

 
12.
Recapitalization.  In the event of a stock dividend or distribution, or any
change in the Shares (or any class thereof) by reason of any split-up,
recapitalization, merger, combination, exchange of shares or the like, the term
"Shares" shall include, without limitation, all such stock dividends and
distributions and any shares into which or for which any or all of the Shares
(or any class thereof) may be changed or exchanged as may be appropriate to
reflect such event.

 
13.
Stockholder Capacity.  Notwithstanding any provisions to the contrary contained
herein, no Stockholder or any of its Affiliates shall be deemed to make any
agreement or understanding herein in a capacity other than that as stockholder
of Wynn.

 
14.
Miscellaneous.

 
- 12 -

--------------------------------------------------------------------------------


 
 
(a)
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof, including without limitation, the Existing
Agreement.

 
 
(b)
Legend.  Certificates and all electronic records evidencing Shares subject to
this Agreement shall each bear the following restrictive legend (the "Legend")
(in addition to any other legend required by applicable gaming laws):

 
 
 
"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF AN AMENDED AND RESTATED STOCKHOLDERS AGREEMENT DATED AS OF JANUARY
6, 2010, WHICH PLACES CERTAIN RESTRICTIONS ON THE VOTING AND TRANSFER OF THE
SHARES REPRESENTED HEREBY.  ANY PERSON ACCEPTING ANY INTEREST IN SUCH SHARES
SHALL BE DEEMED TO HAVE AGREED TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS
OF SUCH STOCKHOLDERS AGREEMENT.  A COPY OF SUCH STOCKHOLDERS AGREEMENT WILL BE
FURNISHED TO THE RECORD HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN
REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS."
 

 
 
(i)
Each Stockholder agrees that, from and after the date of this Agreement and
ending as of the Termination Date, it shall not, and shall cause each of its
Affiliates who Beneficially Own any of the Designated Stockholder's Shares not
to, allow Wynn to remove, and shall not permit to be removed (upon registration
of transfer, reissuance or otherwise), the Legend from any such certificate and
shall place or cause to be placed the Legend on any new certificate issued to
represent Shares it or any of its Affiliates shall Beneficially Own.

 
 
(c)
Transfers in Violation Void.  Any transfer or sale of any Shares in violation of
this Agreement shall be null and void ab initio.

 
 
(d)
Amendments, Waivers, Etc.  This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by the parties hereto.

 
 
(e)
Notices.  Other than as provided in Section 11 above, all notices, requests,
claims, demands and other communications hereunder shall be in writing and shall
be given (and shall be deemed to have been duly received if so given) by hand
delivery, telegram, telex or telecopy, or by mail (registered or certified mail,
postage prepaid, return receipt requested) or by any courier

 
- 13 -

--------------------------------------------------------------------------------


 
 
 
service, such as Federal Express, providing proof of delivery.  All
communications hereunder shall be delivered to the respective parties at the
following addresses or the addresses set forth on the signature pages hereto:

 
If to Aruze:
Aruze USA, Inc.
 
745 Grier Drive
 
Las Vegas, Nevada 89119
 
Facsimile: 702-361-3403
 
Attention:  Sam Basile
   
With a copy to:
Universal Entertainment Corporation
 
Ariake Frontier Bldg. A, 3-7-26 Ariake, Koto, Ku
 
Tokyo, Japan
 
Facsimile:  81-3-5530-3097
 
Attention:  Kazuo Okada
   
If to SAW:
Stephen A. Wynn
 
c/o Wynn Resorts, LLC
 
3131 Las Vegas Boulevard South
 
Las Vegas, Nevada 89109
 
Facsimile: 702-770-1100
   
With a copy to:
Wynn Resorts, Limited
 
3131 Las Vegas Boulevard South
 
Las Vegas, NV  89109
 
Facsimile:  702-770-1349
 
Attention:  General Counsel
   
If to EW:
Elaine P. Wynn
 
Box 17007
 
Las Vegas, NV
 
Facsimile:  702-770-1103
   
With copies to:
Brentwood Management Group
 
11812 San Vicente Boulevard, Suite 200
 
Los Angeles, CA  90049
 
Facsimile:  310-820-5354
 
Attention:  Matt Fishburn
     
Stan Maron
 
1250 Fourth Street, 5th Floor
 
Santa Monica, CA
 
Fascimile:  ______________________

 
or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
 
- 14 -

--------------------------------------------------------------------------------


 
 
(f)
Severability.  Whenever possible, each provision or portion of any provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed
and enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.

 
 
(g)
Specific Performance.  Each of the parties hereto recognizes and acknowledges
that a breach by any party hereto of any covenants or agreements contained in
this Agreement will cause the other parties hereto to sustain damages for which
they would not have an adequate remedy at law for money damages, and therefore
each of the parties hereto agrees that in the event of any such breach the
parties shall be entitled to the remedy of specific performance of such
covenants and agreements and injunctive and other equitable relief in addition
to any other remedy to which he may be entitled, at law or in equity.

 
 
(h)
Further Assurances.  From time to time, the Stockholders shall execute and
deliver such additional documents as may be necessary or desirable to consummate
and make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

 
 
(i)
Remedies Cumulative.  All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any thereof by any party
shall not preclude the simultaneous or later exercise of any other such right,
power or remedy by such party.

 
 
(j)
No Waiver.  The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 
 
(k)
No Third Party Beneficiaries.  This Agreement is not intended to be for the
benefit of, and shall not be enforceable by, any person or entity who or which
is not a party hereto; provided that, the obligations of the Designated
Stockholders hereunder shall inure to their transferees, successors and heirs.

 
 
(l)
No Assignment.  Except as otherwise explicitly provided herein, neither this
Agreement nor any right, interest or obligation hereunder may be assigned (by
operation of law or otherwise) by any Stockholder without the prior

 
- 15 -

--------------------------------------------------------------------------------


 
 
 
written consent of the parties hereto and any attempt to do so will be void;
provided, however, that the rights under this Agreement may be assigned to the
transferee in connection with a Transfer that does not violate the terms of the
Agreement.

 
 
(m)
Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Nevada, without giving effect to the principles of
conflicts of law thereof.

 
 
(n)
Jurisdiction.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state courts in the State of Nevada in any action, suit or
proceeding arising in connection with this Agreement, and agrees that any such
action, suit or proceeding shall be brought only in such court (and waives any
objection based on forum non conveniens or any other objection to venue
therein); provided, however, that such consent to jurisdiction is solely for the
purpose referred to in this paragraph and shall not be deemed to be a general
submission to the jurisdiction of the courts of the State of Nevada other than
for such purposes.  Each party hereto hereby waives any right to a trial by jury
in connection with any such action, suit or proceeding.

 
 
(o)
Descriptive Headings.  The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

 
 
(p)
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same Agreement.  This Agreement shall not be effective as
to any party hereto until such time as this Agreement or a counterpart thereof
has been executed and delivered by each party hereto.

 
- 16 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by Wynn
and a duly authorized officer of Aruze and Baron on the day and year first
written above.
 
 
 

 
/s/ Stephen A. Wynn
 
Stephen A. Wynn

 
 
 
 

 
/s/ Elaine P. Wynn
 
Elaine P. Wynn

 
 

 
ARUZE USA, INC.
             
By:
/s/ Kazuo Okada
       
Name:
Kazuo Okada
 
Title:
President

 
 

--------------------------------------------------------------------------------


 
Exhibit A
 
IRREVOCABLE PROXY
 
By its execution hereof, and in order to secure obligations under the Amended
and Restated Stockholders Agreement of even date herewith among Stephen A. Wynn,
an individual ("SAW"), Elaine P. Wynn, an individual (“EW”), and Aruze USA,
Inc., a Nevada corporation (the "Agreement"), EW, Aruze USA, Inc. and each
Designated Stockholder (as defined in the Agreement) other than SAW
(collectively “Proxy Grantors”), hereby irrevocably constitutes and appoints
SAW, with full power of substitution and resubstitution, from the date hereof to
the termination of the Agreement, as such Proxy Grantors’ true and lawful
attorney and proxy (its "Proxy"), for and in such Proxy Grantors' name, place
and stead to vote each of the Shares of each such Proxy Grantor as such Proxy
Grantor's Proxy at every annual, special or adjourned meeting of stockholders of
Wynn (as defined in the Agreement), and to sign on behalf of such Proxy Grantor
(as a stockholder of Wynn) any ballot, proxy, consent, certificate or other
document relating to Wynn that law permits or requires, for the election of
directors as more specifically provided and in a manner consistent with the
Agreement.  This Proxy is coupled with interest and each Proxy Grantor intends
this Proxy to be irrevocable to the fullest extent permitted by law.  Each Proxy
Grantor hereby revokes any proxy previously granted by such Proxy Grantor with
respect to such Proxy Grantor's Shares.  Capitalized terms used but not defined
herein shall have the meaning set forth in the Agreement.  Each Proxy Grantor
shall perform such further acts and execute such further documents and
instruments as may reasonably be required to vest in SAW or any of his
designees, the power to carry out and give effect to the provisions of this
Proxy.  This Irrevocable Proxy shall be in full force and effect until the
Termination Date.
 
IN WITNESS WHEREOF, the undersigned has executed this Irrevocable Proxy this
____ day of January 2010.
 
 
 

 
ARUZE USA, INC.
         
By:
         
Name:
         
Title:
                 
ELAINE P. WYNN

 